        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 LATIN AMERICAN MUSIC COMPANY,
 INC., a/k/a LAMCO, and ASOCIACIÓN
 DE COMPOSITORES Y EDITORES DE
 MUSICA LATINOAMERICANA, a/k/a
 ACEMLA,                                                         No. 13-cv-1526 (RJS)
                          Plaintiffs,                                  ORDER

        -v-


 SPANISH BROADCASTING SYSTEM, INC.,

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

       Plaintiffs Latin American Music Company, Inc. (“LAMCO”) and Asociación de

Compositores y Editores Musica Latinoamericana de Puerto Rico, Inc. (“ACEMLA,” and together

with LAMCO, “Plaintiffs”) brought this action for copyright infringement against Spanish

Broadcasting System, Inc. (“SBS” or “Defendant”). On May 17, 2017, after presiding over a

bench trial, the Court concluded that Plaintiffs failed to carry their burden of proof and directed

entry of judgment in favor of Defendant. (Doc. Nos. 160, 161.) On October 4, 2018, the Second

Circuit affirmed the Court’s judgment. See Latin Am. Music Co. v. Spanish Broad. Sys., Inc., 738

F. App’x 722, 724 (2d Cir. 2018). Now before the Court is Defendant’s motion for attorneys’ fees

pursuant to 17 U.S.C. § 505, or alternatively pursuant to Federal Rules of Civil Procedure 11, 26,

and 37 and the Court’s inherent authority. For the reasons set forth below, the Court grants

Defendant’s motions and concludes that Defendant is entitled to $845,040.95 in attorneys’ fees

and costs.
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 2 of 19



                                          I. BACKGROUND

       The Court presumes the parties’ familiarity with the underlying facts and procedural

history of this case, and offers only a short summary of each for purposes of this motion.1

       Plaintiffs initiated this action on March 7, 2013, alleging that Defendant impermissibly

broadcast thirteen copyrighted songs on its Spanish-language radio stations without first obtaining

licenses from Plaintiffs. (Doc. No. 1 (“Complaint” or “Compl.”).) After discovery, the Court

granted in part Defendant’s motion for summary judgment, finding that Plaintiffs’ infringement

claims for seven songs (“the Fania works”) were time barred, but that material issues of fact existed

with respect to Plaintiffs’ allegations of infringement as to six other songs. (Doc. No. 130.) The

Court noted that the only evidence suggesting that Defendant had actually played the songs on its

radio stations was an affirmation from Plaintiffs’ president, Raul Bernard, who claimed to recall

the specific times and dates that he heard Defendant’s stations broadcasting the songs in question;

the Court remarked that “unless Bernard takes the stand and demonstrates savant-like abilities of

recall, it is doubtful that a finder of fact will credit Bernard’s testimony regarding when he heard

the songs at issue played on Defendant’s radio stations.” (Id. at 11 n.5.) The Court scheduled a

bench trial to commence on April 17, 2017. (Id. at 15.)

       Prior to trial, Defendant filed a motion in limine to exclude any recordings or logs relating

to the dates and times of the alleged infringement. (Doc. No. 137 at 4.) Defendant argued that

Plaintiffs claimed in their January 10, 2014 initial disclosures that Plaintiffs possessed recordings

Bernard made of Defendant’s alleged infringement (the “Recordings”). (See Doc. No. 137 at 5;


1
  In deciding this motion, the Court has considered Defendant’s memorandum of law in support of its
motion (Doc. No. 206 (“Def. Mem.”)), Plaintiffs’ memorandum of law in opposition (Doc. No. 207 (“Pl.
Mem.”), Defendant’s reply (Doc. No. 211 (“Reply”)), Defendant’s supplemental memorandum of law
requesting fees in connection with the appeal (Doc. No. 215 (“Def. Supp.”)), Plaintiffs’ supplemental
memorandum of law in opposition (Doc. No. 218 (“Pl. Supp.”)), Defendant’s supplemental reply (Doc. No.
219 (“Supp. Reply”)), and the exhibits attached thereto.

                                                  2
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 3 of 19



Doc. Nos. 137-1, 137-2.) Defendant requested production of the Recordings, but they were never

produced by Plaintiffs. (See Doc. No. 137 at 8.) At the final pretrial conference, the Court heard

argument on the motion in limine, and Plaintiffs represented that the Recordings had not been

produced because they were destroyed by a “ransomware” attack. (Doc. No. 148 (“Final Conf.

Tr.”) at 9–12; see Doc. No. 90.) The Court expressed serious doubts that any such Recordings

ever existed, but in any event, granted Defendant’s motion to exclude any recordings or logs of

the alleged infringement should they in fact exist. (Final Conference Tr. at 12–13; see also Doc.

No. 144.) On the day of trial, Plaintiffs’ then-attorney made a corrective disclosure to the Court

in which he revealed for the first time that Bernard did in fact possess the Recordings. (Doc. No.

156 (“Trial Tr.”) at 2:16–23.) Plaintiffs’ then-attorney nevertheless stated that he did not intend

to introduce the Recordings at trial. (Id. at 2:20–21.)

        After trial, the Court granted Defendant’s motion for a judgment on partial findings

pursuant to Federal Rule of Civil Procedure 52(c) and entered judgment in favor of Defendant,

concluding that Plaintiffs failed to prove ownership of the songs, and that Bernard’s testimony –

which was the only evidence of infringement – was “incredible, self-contradictory, implausible,

and evasive.” (Doc. No. 160 at 10.) Defendant subsequently filed a motion for attorneys’ fees

under 17 U.S.C. § 505. (Doc. No. 170.) The Second Circuit ultimately affirmed this Court’s

judgment because Plaintiffs failed to challenge the Court’s factual findings in its opening brief.

Latin Am. Music Co., 738 F. App’x. at 724.            On November 30, 2018, Defendant filed a

supplemental motion for appellate attorneys’ fees. (Doc. No. 215.) Plaintiffs responded on

December 14, 2018 (Doc. No. 218), and Defendant filed a reply on December 21, 2018 (Doc. No.

219).




                                                  3
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 4 of 19



                             II. ENTITLEMENT TO ATTORNEYS’ FEES

                                        A. Legal Standard

       Section 505 of the Copyright Act provides that a district court may “award a reasonable

attorney’s fee to the prevailing party” in a copyright action. 17 U.S.C. § 505. The statute provides

“no precise rule or formula” for determining the appropriateness or magnitude of attorneys’ fees.

Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 (1994) (internal quotation marks omitted). Rather,

courts must exercise “equitable discretion.” Id. However, the Supreme Court has pointed to

“several nonexclusive factors” to help govern a court’s decision, namely “frivolousness,

motivation, objective unreasonableness[,] and the need in particular circumstances to advance

considerations of compensation and deterrence.” Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct.

1979, 1985 (2016) (alteration in original) (quoting Fogerty, 510 U.S. at 534 n.19); see also

Manhattan Review LLC v. Yun, 765 F. App’x 574, 576 (2d Cir. 2019). “Although objective

reasonableness carries significant weight, courts must view all the circumstances of a case on their

own terms.” Kirtsaeng, 136 S. Ct. at 1989. Courts may award fees even without a finding of

unreasonableness “because of a party’s litigation misconduct” or “to deter repeated instances of

copyright infringement or overaggressive assertions of copyright claims.” Id. at 1988–89. A court

may also consider other factors so long as they are consistent with the purpose of the Copyright

Act to ensure that the public benefits from the production and performance of new creative works.

See Fogerty, 510 U.S. at 534.

       Under section 505, “an award of attorney’s fees may be made for services rendered on

appeal as well as at the trial level.” Twin Peaks Prods., Inc. v. Publ’ns Int’l, Ltd., 996 F.2d 1366,

1383 (2d Cir. 1993) (citing 3 Melville B. Nimmer & David Nimmer, Nimmer on Copyright

§ 14.10[E], at 14–129 (1992)); see also TCA Television Corp. v. McCollum, No. 15-cv-4325



                                                 4
           Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 5 of 19



(GBD) (JCF), 2017 WL 2418751, at *16 (S.D.N.Y. June 5, 2017), report and recommendation

adopted, No. 15-cv-4325 (GBD) (JCF), 2018 WL 2932724 (S.D.N.Y. June 12, 2018) (awarding

fees for appellate work, even where the appellate court had not awarded fees). The award of

appellate fees is a distinct inquiry from the award of district court fees, and the Court may reach

different conclusions as to the two categories of fees. See, e.g., Twin Peaks Prods., Inc., 996 F.2d

at 1383.

                                            B. Discussion

       Defendant seeks fees for both the litigation before this Court and for fees incurred as a

result of Plaintiffs’ unsuccessful appeal. The Court will address each in turn.

                                     1. Fees in the District Court

       Defendant argues that it is entitled to fees pursuant to the Copyright Act on the grounds

that Plaintiffs’ action was objectively unreasonable and frivolous, Plaintiffs were improperly

motivated in bringing the suit, and fees would serve the interests of compensation and deterrence.

The Court will address each of these arguments below.

                                   a. Objective Unreasonableness

           “‘Objective unreasonableness’ is generally used to describe claims that have no legal or

factual support.” Viva Video, Inc. v. Cabrera, 9 F. App’x. 77, 80 (2d Cir. 2001); see also Muller

v. Twentieth Century Fox Film Corp., No. 08-cv-2550 (DC), 2011 WL 3678712, at *1 (S.D.N.Y.

Aug. 22, 2011) (“A copyright infringement claim is objectively unreasonable when the claim is

clearly without merit or otherwise patently devoid of legal or factual basis.” (internal quotation

marks omitted)). Moreover, “[a] district court that has ruled on the merits of a copyright case can

easily assess whether the losing party advanced an unreasonable claim or defense.” Kirtsaeng,

136 S. Ct. at 1987. Having already closely examined Plaintiffs’ arguments and evidence during



                                                  5
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 6 of 19



the merits stage of this matter, the Court has no difficulty finding that Plaintiffs’ claims were

objectively unreasonable.

       At the outset, the reasonableness of Plaintiffs’ claims must be judged against the standard

governing copyright infringement claims. In order to sustain a claim for copyright infringement,

“a plaintiff must establish ‘(1) ownership of a valid copyright, and (2) copying of constituent

elements of the work that are original.’” Kwan v. Schlein, 634 F.3d 224, 229 (2d Cir. 2011)

(quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). Here Plaintiffs

clearly failed to satisfy the requirements for a successful infringement claim because they did not

own the rights to the allegedly infringed songs. At trial, Bernard plainly admitted that his sister-

in-law, not LAMCO, owns the rights to the songs, which were transferred to her in 2002. (Trial

Tr. 24:17–25:16.) Further undermining the reasonableness of Plaintiffs’ claim is Plaintiffs’ failure

to produce any evidence of copying by Defendants, despite a clear warning from the Court that

conclusory testimony from Bernard alone would be insufficient to prove their claims at trial. (See

Doc. No. 130 at 11 n.5 (“[U]nless Bernard takes the stand and demonstrates savant-like abilities

of recall, it is doubtful that a finder of fact will credit Bernard’s testimony regarding when he heard

the songs at issue played on Defendant’s radio stations.”).) Plaintiffs’ lack of evidence on the two

elements of their copyright claim would have put any reasonable litigant on notice that there was

no reason to commence suit in the first place. Therefore, the Court can easily conclude that

Plaintiffs’ claims were objectively unreasonable.

                                          b. Frivolousness

       A lawsuit “is frivolous when there ‘is indisputably absent any factual or legal basis’” for

it. Hallford v. Fox Entm’t Grp., Inc., 12-cv-1806 (WHP), 2013 WL 2124524, at *1 (S.D.N.Y.

Apr. 18, 2013) (quoting Neitzke v. Williams, 490 U.S. 319, 323 (1989)). Frivolousness is a distinct



                                                  6
         Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 7 of 19



factor from objective unreasonableness, and although the line between the two is not always well

defined, it is generally considered “a particularly intense form” of objective unreasonableness.

TCA Television Corp., 2017 WL 2418751, at *14. This factor also weighs in favor of an attorneys’

fees award, particularly because Plaintiffs claimed to own the copyrights to works in question

without any basis in fact. Bernard’s testimony formed the entirety of the evidence presented at

trial, and his concession that Plaintiffs had no rights to the works (Doc. No. 160 at 4–6)

demonstrates the lack of any factual basis for bringing this suit.

                                            c. Motivation

       Defendant argues that “Plaintiffs’ motivation in filing this lawsuit was to coerce SBS into

an unwarranted, multi-year retroactive and prospective license agreement.” (Def. Mem. at 13.)

“[T]he presence of improper motivation in bringing a lawsuit or other bad faith conduct weighs

heavily in favor of an award of costs and fees.” Baker v. Urban Outfitters, Inc., 431 F. Supp. 2d

351, 357 (S.D.N.Y. 2006). While Plaintiffs’ actual motivations were not fully established or

necessary to the Court’s factfinding at trial, Bernard’s testimony and his concession that LAMCO

did not own the copyrights in question suggests a knowing desire to roll the dice on costly litigation

without evidence. See Torah Soft Ltd. v. Drosnin, No. 00-cv-5650 (JCF), 2001 WL 1506013, at

*5 (S.D.N.Y. Nov. 27, 2001) (“[A] party that knowingly gambles on an unreasonable legal theory

in order to achieve a secondary gain – in this case, the leveraging of a settlement – is indeed

improperly motivated.”). It is thus fair to infer that Plaintiffs acted in bad faith on this record.

                                  d. Compensation and Deterrence

       Defendant also argues that attorneys’ fees would serve the twin interests of compensating

them for costs and deterring Plaintiffs in this case – as well as other plaintiffs, more generally –

from bringing unreasonable copyright actions in the future. (Def. Mem. at 14.) The Court agrees.



                                                   7
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 8 of 19



       Defendant submitted affidavits indicating that its attorneys incurred approximately one

million dollars in fees and expenses defending this case. (See Doc. Nos. 171, 171-3, 171-5, 172,

172-1.) Awarding fees here will ensure that Defendant is compensated for the expense of fully

litigating these meritless claims. Such compensation serves the Copyright Act’s purpose of

ensuring that the public benefits from the production and performance of new creative works. See

Fogerty, 510 U.S. at 527 (“Because copyright law ultimately serves the purpose of enriching the

general public through access to creative works, it is peculiarly important that the law’s boundaries

be demarcated as clearly as possible . . . [and that] defendants who seek to advance a variety of

meritorious copyright defenses should be encouraged to litigate them . . . .”).

       An award of fees would also serve to deter Plaintiffs from bringing meritless infringement

cases in the future. The case for specific deterrence is particularly strong here, since Plaintiffs

have brought several similar claims in the past. See, e.g., Latin Am. Music Co. v. Media Power

Grp., Inc., 705 F.3d 34, 44 (1st Cir. 2013); Latin Am. Music Co. v. The Archdiocese of San Juan

of the Roman Catholic & Apostolic Church, 499 F.3d 32 , 47 (1st Cir. 2007); Latin Am. Music Co.

v. Cardenas Fernandez & Assocs., Inc., 60 F. App’x 843, 847 (1st Cir. 2003). In fact, Plaintiffs

have persisted in bringing such claims despite being ordered to pay attorneys’ fees under section

505 in the past. (Def. Mem. at 15.) See Latin Am. Music Co. v. Media Power Grp., Inc., 989 F.

Supp. 2d 192, 197 (D.P.R. 2013) (awarding attorneys’ fees because LAMCO and ACEMLA “did

not establish their ownership of the copyright for [certain allegedly infringed] songs”).

Accordingly, like the court in Puerto Rico, this Court concludes that the goals of both

compensation and deterrence favor awarding attorneys’ fees here.




                                                 8
         Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 9 of 19



                                     e. Litigation Misconduct

         The Court is empowered to consider other factors in its section 505 analysis, and

misconduct in the course of litigation may provide a further basis for awarding fees under section

505. See Matthew Bender & Co. v. W. Publ’g Co., 240 F.3d 116, 124 (2d Cir. 2001) (“If a party’s

conduct is unreasonable, a district court has the discretion to award fees.”). Here, Bernard and his

counsel failed to produce the Recordings, misled the Court and Defendant into believing that the

Recordings had been destroyed by malware, and then – on the eve of trial – claimed that the

Recordings actually had been preserved. Although the Court remains highly skeptical as to the

authenticity of the newly discovered recordings, even Plaintiffs acknowledge that they “failed to

produce [the] recordings in discovery” and then “misled the Court as to their existence.” (Pl. Mem.

at 6.)

         At a hearing conducted to determine who was responsible for the discovery violations and

misrepresentations to the Court, Bernard and Plaintiffs’ first two attorneys provided conflicting

accounts – each pointing the finger at the other. (See Doc. Nos. 164, 167, 168.) But what is

beyond question, and what Plaintiffs themselves acknowledge, is that Defendant had to endure

“unreasonable conduct, including during discovery and through trial, [which] concededly made

life more difficult for [Defendant] (and the Court).” (Pl. Mem. at 2 (internal quotation marks

omitted).) Given this concession, the Court concludes that Plaintiffs’ litigation conduct also

weighs in favor of an award of attorneys’ fees.

                                          *       *       *

         The Kirtsaeng factors clearly support an award of attorneys’ fees. Accordingly, the Court

will award fees and costs for the district court litigation to Defendant.




                                                  9
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 10 of 19



                                        2. Fees on Appeal

       Defendant also seeks attorneys’ fees incurred during Plaintiffs’ unsuccessful appeal. For

the same reasons that attorneys’ fees are warranted for the district court proceedings, they are

warranted on appeal as well. Given Bernard’s concession at trial that Plaintiffs did not own the

copyrights at issue in this case, and given the lack of evidence of any copying by Defendant, it is

hard to imagine how Plaintiffs could have brought an appeal in good faith. Moreover, as the

Second Circuit noted in affirming the Court’s judgment, Plaintiffs did not even challenge the

Court’s factual findings in its opening brief. See Latin Am. Music Co., 738 F. App’x at 724. Based

on the appellate record, it is clear that Plaintiffs’ appeal was unreasonable and frivolous, and that

it constituted merely the final phase of a litigation strategy designed to extract settlements by

imposing costs and litigation risks on defendants. That motivation, coupled with the need to

compensate Defendant and deter future conduct by Plaintiffs and other opportunistic copycats,

further leads the Court to conclude that Plaintiffs must pay reasonable attorneys’ fees and costs

incurred by Defendant on appeal.

                           III. REASONABLENESS OF ATTORNEYS’ FEES

       Having concluded that Defendant is entitled to attorneys’ fees for both the district court

litigation and appeal, the inquiry becomes whether the fees sought by Defendant are reasonable.

In calculating attorneys’ fees, courts in the Second Circuit determine a “presumptively reasonable

fee” by multiplying a reasonable hourly rate by the reasonable number of hours expended on the

case. Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 189–

90 (2d Cir. 2008). This method “boils down to [asking] what a reasonable, paying client would

be willing to pay, given that such a party wishes to spend the minimum necessary to litigate the

case effectively.” Simmons v. N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (internal



                                                 10
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 11 of 19



quotation marks omitted). “In making [its reasonableness determinations], the district court does

not play the role of an uninformed arbiter but may look to its own familiarity with the case and its

experience generally as well as to the evidentiary submissions and arguments of the parties.”

Tlacoapa v. Carregal, 386 F. Supp. 2d 362, 371 (S.D.N.Y. 2005). “[T]he fee applicant bears the

burden of establishing entitlement to an award and documenting the appropriate hours expended

and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). However, “[i]n determining

how to exclude unnecessary hours, courts may apply a percentage discount to the overall fee award

as a practical means of trimming fat from a fee application because a request for attorney’s fees

should not result in a second major litigation.” Mango v. BuzzFeed, Inc., 397 F. Supp. 3d 368, 374

(S.D.N.Y. 2019) (internal citations, quotation marks, and brackets omitted).

        Defendant SBS was represented by two firms in the case. The first firm, Stroock & Stroock

& Lavan LLP (“Stroock”), was paid directly by Defendant. (Doc. No. 171.) Stroock has provided

contemporaneous time records, and requests a total of $482,292.61 in attorneys’ fees for its work

in the district court (id. at 2) and $41,317.26 in connection with the appeal (Doc. No. 216 at 2). 2

The second firm, Hughes Hubbard & Reed LLP (“Hughes Hubbard”), was paid by Broadcast

Music, Inc. (“BMI”) – a non-party to the litigation that licensed SBS’s rights to play the songs –

as part of an indemnification agreement between BMI and SBS. (Doc. No. 172.) Hughes Hubbard

has also provided invoices and time entries for its work, and requests a total of $446,165.60 in

attorneys’ fees for its district court work (id. at 3) and $63,227.20 for the appeal (Doc. No. 217 at

3). Although Plaintiffs do not object to the litigation costs identified by Defendant, Plaintiffs do

challenge several categories of time entries for Defendant’s attorneys’ fees, including: fees

incurred in connection with SBS’s request for indemnification by BMI; fees and costs incurred by


2
  Defendant concedes that one of Stroock’s time entries – in the amount of $1,837.50 – should be excluded
from Stroock’s requested appellate award of $43,154.76. (Supp. Reply at 6–7 n.4.)

                                                   11
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 12 of 19



Hughes Hubbard, which were paid by BMI directly; and fees and costs incurred for travel by

Miami-based counsel at Stroock. (See Pl. Mem. at 2–7.) Plaintiffs also argue that the fees should

be reduced due to the relative financial positions of each party. (Id. at 7–8.)

                                   A. Reasonableness of Rates

       Over the course of the litigation, which spanned several years, Stroock charged the

following hourly rates: $435 to $525 for James Sammataro, a partner with substantial experience

in entertainment law; $435 to $465 for Hans Hertell, an associate with experience in entertainment

law and Latin American practice; $425 to $465 for Brendan Everman, a litigation associate; $425

for Jose Garcia-Tunon, a former entertainment and litigation associate; and $350 for Courtney

Caprio, a former entertainment and litigation associate. (See Doc. No. 171-3; Doc. No. 171 at 3.)

Hughes Hubbard charged the following hourly rates: $825 to $1,000 for James C. Fitzpatrick, a

litigation partner with a practice that included music licensing for BMI; $670 to $740 for Meaghan

C. Gragg, a litigation associate; $590 to $690 for Hannah L. Miller, an IP and antitrust associate;

$270 to $280 for Marc Hartmann, a paralegal; and $270 for Margarita Klimentova, a paralegal.

(See Doc. Nos. 172, 172-1.)

       Although Plaintiffs do not specifically challenge Stroock’s and Hughes Hubbard’s rates

(see Pl. Mem.), courts in this district have generally found hourly rates of $400 to roughly $750 to

be appropriate for partners in copyright and intellectual property cases. See, e.g., Broad. Music,

Inc. v. Pamdh Enters., Inc., No. 13-cv-2255 (KMW), 2014 WL 2781846, at *6–7 (S.D.N.Y. June

19, 2014) (approving hourly rates of $570 for partner with 15 years’ experience in copyright law);

Sub–Zero, Inc. v. Sub Zero N.Y. Refrigeration & Appliances Servs., Inc., 13-cv-2548 (KMW),

2014 WL 1303434, at *8–9 (S.D.N.Y. Apr. 1, 2014) (collecting cases and approving rates of $785

for a partner who specializes in copyright); Pyatt v. Raymond, 10-cv-8764 (CM), 2012 WL



                                                 12
       Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 13 of 19



1668248, at *6 (S.D.N.Y. May 10, 2012) (collecting cases approving rates ranging from $400 to

$650 for partners in copyright and trademark cases); Union of Orthodox Jewish Congregations of

Am. v. Royal Food Distribs. Liab. Co., 665 F. Supp. 2d 434, 437 (S.D.N.Y. 2009) (finding partner’s

rate of $735 to be reasonable in copyright dispute); GAKM Res. LLC v. Jaylyn Sales Inc., 08-cv-

6030 (GEL) (THK), 2009 WL 2150891, at *8 (S.D.N.Y. July 20, 2009) (approving $650 and $600

hourly rates for partners specializing in intellectual property litigation). While Sammataro’s rates

are well within or below that range ($435 to $525), Fitzpatrick’s rates clearly exceed it ($825 to

$1,000). Indeed, when it first filed its motion for attorneys’ fees, Defendant conceded “that some

of Hughes Hubbard’s rates are above” the hourly rates that courts in this district have found

reasonable in copyright cases. (Doc. No. 170 at 23 n.17.) Accordingly, the Court will cap the rate

for Hughes Hubbard’s partner James Fitzpatrick at $750 an hour, which reflects a 25% discount.

       With respect to associates’ rates, courts in the Southern District have generally found

hourly rates of $200 to $450 to be reasonable in copyright cases. See, e.g., Genger v. Genger, No.

14-cv-5683 (KBF), 2015 WL 1011718, at *2 (S.D.N.Y. Mar. 9, 2015) (“New York district courts

have . . . recently approved rates for law firm associates in the range of $200 to $450 per

hour . . . .”); Dweck v. Amadi, 10-cv-2577 (RMB) (HBP), 2012 WL 3020029, at *4 & n.5

(S.D.N.Y. July 6, 2012) (collecting cases approving rates between $180 and $440 per hour for

associates); OZ Mgmt. LP v. Ozdeal Inv. Consultants, Inc., No. 09-cv-8665 (JGK) (FM), 2010 WL

5538552, at *4 (S.D.N.Y. Dec. 6, 2010), report and recommendation adopted, 2011 WL 43459

(S.D.N.Y. Jan. 5, 2011) (approving rates between $355 and $400 per hour for associates); Union

of Orthodox Jewish Congregations of Am., 665 F. Supp. 2d at 437 (approving associate hourly rate

of $445); Nat’l Ass’n for Specialty Food Trade, Inc. v. Construct Data Verlag AG, No. 04-cv-2983

(DLC) (KNF), 2006 WL 5804603, at *6 (S.D.N.Y. Dec. 11, 2006) (approving associate rate of



                                                13
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 14 of 19



$325 per hour), report and recommendation adopted, 2007 WL 656274 (S.D.N.Y. Feb. 23, 2007).

Again, Stroock’s rates are generally within that range ($435 to $465), while Hughes Hubbard’s

rates substantially exceed it ($590 to $740). Accordingly, the Court will cap the rate for Hughes

Hubbard’s associates at $465 an hour, which reflects roughly a 30% discount.

       Turning finally to the paralegal rates in this action, the Court notes that judges in the

Southern District of New York have generally found hourly rates of $150 to $200 to be reasonable

for paralegals in copyright cases. See, e.g., Broad. Music, Inc., 2014 WL 2781846, at *6–7

(approving hourly rates of $200 for paralegal with 13 years’ experience, and $160 for paralegal

with two years’ experience); Sub–Zero, Inc., 2014 WL 1303434, at *8–9 (collecting cases and

approving a rate of $200 for a paralegal); GAKM Res. LLC, 2009 WL 2150891, at *8 (adopting

report and recommendation approving a $195 hourly rate for paralegals). Here, Hughes Hubbard’s

rates ($270 to $280) exceed the range. Accordingly, the Court will cap the paralegals’ rate at $200

an hour, which reflects roughly a 30% discount.

                         B. Time Spent by SBS Pursuing Indemnification

       Plaintiffs argue that SBS is not entitled to fees incurred by either firm relating to their

indemnification discussions. (Pl. Mem. at 6.) The Court agrees. SBS cannot recover fees

expended as part of a contractual dispute between itself and BMI. Put simply, the question of

whether BMI and ASCAP were obligated to indemnify SBS is not relevant to this litigation. See

Liang v. AWG Remarketing, Inc., No. 14-cv-99, 2016 WL 428294, at *9 (S.D. Ohio Feb. 4, 2016)

(“[P]ermitting Defendants to recover their fees spent pursuing . . . indemnification . . . does not

further or advance the purposes of the Copyright Act . . . .”); see also Ritchie v. Gano, 754 F. Supp.

2d 605, 609 (S.D.N.Y. 2010) (concluding that the defendant in a copyright action cannot recover

for claims brought by the plaintiff that were unrelated to the copyright claims, such as a breach of



                                                 14
         Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 15 of 19



contract claim). Moreover, because SBS has the burden of showing that hours expended were

reasonable, and since many of the attorneys’ time entries are block-billed and do not allow the

Court to distinguish between hours worked on the indemnification dispute and hours spent on the

infringement claims, 3 the Court will exclude those block-billed entries. See Hensley, 461 U.S. at

433 (“Where the documentation of hours is inadequate, the district court may reduce the award

accordingly . . . .”). After a careful analysis of the time entries, the Court estimates that roughly

7% of Stroock’s requested fees and less than 1% of Hughes Hubbard’s requested fees were block-

billed in this way.

                           C. Work Performed by Attorneys Retained by BMI

        Section 505 limits recovery of fees to the “prevailing party.” 17 U.S.C. § 505. While SBS

was clearly the prevailing party, Plaintiffs nonetheless argue that they should not be held

responsible for work performed by Hughes Hubbard on behalf of SBS pursuant to the

indemnification agreement, because such work was paid pursuant to an indemnification agreement

and by a third party. (Pl. Mem. at 2-5.) The Court disagrees. The fact that a prevailing party’s

legal fees are paid by a third party should not deprive it of the ability to recover fees for the total

amount spent on successfully litigating a case. See, e.g., ABC, Inc. v. Primetime 24, 67 F. Supp.

2d 558, 562 (M.D.N.C. 1999) (“[T]he fact that [a prevailing party’s] legal fees and expenses have

been paid by [a third party] . . . does not bar [the prevailing party] from recovering such fees.”),

aff’d, 232 F.3d 886 (4th Cir. 2000); Radin v. Hunt, No. 10-cv-08838 (JAK) (SSX), 2012 WL

13006187, at *4 (C.D. Cal. Feb. 27, 2012) (“[T]here is nothing in [section 505] that precludes [a

prevailing party] from receiving reasonable attorney’s fees, even though they were indemnified.”).



3
  See, e.g., Doc. Nos. 171-3 at 6 (“[R]eview and analyze order relating to case management and discovery; review and
analyzed issues relating to BMI’s indemnification.”), 172-1 at 3 (“TC and emails with K. Howland-Kruse re indemnity
issues and review court filings.”).

                                                        15
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 16 of 19



       Nevertheless, because Hughes Hubbard represents BMI in a number of other matters, the

Court must take particular care to ensure that Hughes Hubbard’s claimed fees relate only to its

representation of SBS in this matter. (Doc. No 172 at 2.) Clearly, most of the time records

submitted by Hughes Hubbard support Defendant’s argument that the firm was performing work

in support of SBS’s defense in this case. (See, e.g., Doc. No. 172-1 at 16, 21.) However, Plaintiffs

identify several time entries that appear to reflect work done by Hughes Hubbard solely for the

benefit of BMI, and not on behalf of SBS’s defense in the case. (See Pl. Mem. at 3–5; see, e.g.,

Doc. No. 172-1 at 53 (“Draft letter responding to plaintiffs’ subpoena to BMI.”).) Furthermore,

some time entries are so vague that the Court is unable to determine whether the entry actually

reflects work done on behalf of BMI in some unrelated matter. (See, e.g., Doc. No. 172-1 at 12

(“Call with BMI and attention to same (0.3).”).) Hughes Hubbard may not be reimbursed for work

done on BMI’s behalf alone, or for work that is not sufficiently detailed to allow the Court to

determine its purpose. After a careful analysis of the time entries, the Court estimates that roughly

6% of Hughes Hubbard’s requested fees are attributable to work done on behalf of BMI only.

                      D. Travel Expenses for SBS’s Miami-Based Counsel

       SBS also seeks fees and costs related to travel between Florida and New York for its

Miami-based attorneys from Stroock. (Doc. Nos. 171-3, 171-5.) Plaintiffs object to these fees on

the grounds that they could have been avoided if SBS had retained counsel in this district. (Pl.

Mem. at 7.) Nevertheless, the prevailing hourly rates in Miami are far lower than those in the

Southern District, and by retaining its long-time counsel, SBS was able to ensure efficiencies that

undoubtedly resulted in fewer hours being expended in this matter. For these reasons, the Court

finds that a private litigant seeking to “spend the minimum necessary to litigate the case

effectively,” Simmons, 575 F.3d at 174 (internal quotation marks omitted), would have reasonably



                                                 16
       Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 17 of 19



concluded that the additional travel costs – including both attorney hours and the expenses

associated with flights, lodging, and meals – were more than offset by the lower rates and

efficiencies associated with retaining Stroock. Thus, the Court will not reduce Stroock’s fee award

for hours associated with travel from Miami.

                                         E. Ability to Pay

        Plaintiffs next argue that they are “struggling to emerge from bankruptcy” and that their

financial condition is so precarious as to justify a further reduction in the Defendant’s attorneys’

fees award. (Pl. Mem. at 8.) A court may take into account the relative financial positions of the

parties in determining what amount of attorneys’ fees should be awarded. See Shangold v. Walt

Disney Co., 275 F. App’x 72, 74 (2d Cir. 2008) (“Fee awards are at bottom an equitable matter,

and courts should not hesitate to take the relative wealth of the parties into account.” (internal

brackets omitted) (quoting Faraci v. Hickey-Freeman Co., 607 F.2d 1025, 1028 (2d Cir. 1979))).

However, since Plaintiffs’ filed their opposition (Pl. Mem.), Defendant has notified the Court that

those bankruptcy cases have been dismissed (Doc. No. 220). Moreover, while the bankruptcy

court acknowledged that Plaintiffs have few assets, it also observed that Plaintiffs are “repeat

filer[s] and that the record shows that [they have] been trying to avoid or delay payment to

judgment creditors through the bankruptcy proceedings.” In re ACEMLA De Puerto Rico Inc.,

No. 17-02021 (ESL), 2019 WL 311008, at *22 (Bankr. D.P.R. Jan. 22, 2019). (See Doc. No. 220-

2 (consolidating ACEMLA and LAMCO bankruptcy cases).) The bankruptcy court also barred

Plaintiffs from refiling for two years. (See Doc. No. 220-2 at 2.)

       Given Plaintiffs’ litigation history and repeated misrepresentations throughout these

proceedings, the Court puts little stock in Plaintiffs’ self-serving claims of financial distress.

Moreover, “individuals who bring objectively unreasonable claims should not be given a ‘free



                                                17
        Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 18 of 19



pass’ just because they have limited financial resources.” Muller, 2011 WL 3678712, at *4. Courts

have a strong interest in deterring unreasonable actions through fee awards, for without the

prospect of such awards, a defendant “might be forced into a nuisance settlement.” Jovani Fashion

Ltd. v. Cinderella Divine, Inc., 820 F. Supp. 2d 569, 575 (S.D.N.Y. 2011) (quoting Assessment

Techs. of WI, LLC v. WIREdata, Inc., 361 F.3d 434, 437 (7th Cir. 2004)). Accordingly, the Court

will not further reduce Defendant’s award merely because Plaintiffs profess financial hardship.

                                             F. Costs

        Defendant also seeks full costs for the district court work, including $13,543.66 in costs

for Stroock’s work and $6,935.05 in costs for Hughes Hubbard’s work. Plaintiffs challenge costs

only as they relate to Stroock’s travel expenses. However, as noted above, the Court concludes

that Defendant seeks reasonable costs for Stroock’s travel, particularly in light of the fact that

Stroock’s hourly rates are far lower than is typical in the Southern District of New York. Indeed,

if Defendant had hired Hughes Hubbard for the entire representation, the attorneys’ fees would

have been much higher. Therefore, the Court sees no reason to withhold or reduce Defendant’s

request for full costs.

                                        IV. CONCLUSION

        In light of the findings set forth above, the Court concludes that Stroock’s requested fees

should be reduced by 7% for its district court work. The Court further concludes that Hughes

Hubbard’s requested fees should be reduced by 30% for both its district court and appellate work,

and Hughes Hubbard’s fees for its district court work should be reduced by another 7% after the

initial 30% reduction is applied. Full costs are also awarded.

        Accordingly, IT IS HEREBY ORDERED THAT that Defendant’s application for

attorneys’ fees is GRANTED. Defendant is awarded $824,562.24 in attorneys’ fees: $448,532.13



                                                18
         Case 1:13-cv-01526-RJS Document 221 Filed 06/01/20 Page 19 of 19



for Stroock’s district court work; $41,317.26 for Stroock’s appellate work; $290,453.81 for

Hughes Hubbard’s district court work; and $44,259.04 for Hughes Hubbard’s appellate court

work. Defendant is also awarded $13,543.66 in costs paid by Stroock and $6,935.05 in costs paid

by Hughes Hubbard.

         The Clerk of the Court is respectfully directed to terminate the motion pending at document

number 215.

SO ORDERED.

Dated:          June 1, 2020
                New York, New York
                                                      ___________________________
                                                      _________
                                                              _ ________
                                                                       _________________
                                                      RICHARD
                                                      RICHARAR JJ. SULLIVAN
                                                            ARD
                                                            AR
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation




                                                 19
